Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 11 in the reply filed on June 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9 and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent 8-216253 (machine translation provided).
Japanese Patent ‘253 taught that it was known at the time the invention was made wrap a heat shrinkable tape having an adhesive on its surface about a plurality of elongated wires or cables where the wrapping was performed helically (the tape was recited as half lapped and for it to be half lapped it would have to have been helically applied) and subsequently subject the assembly to heat to shrink the tape. Applicant is referred to Figures 10, 18, and 22 as well as page 8 of the machine translation lines 37-41, the paragraph bridging pages 13 and 14 of the machine translation, and page 16, lines 7-15 of the machine translation. The reference to Japanese Patent ‘253 suggested that one skilled in the art would have formed the heat shrinkable tape by orienting the same in a stretching step where the tape was stretched 2-10 times its original length in a principal, machine direction, see page 5, lines 6-16 of the machine translation. The reference taught that the temperature of heat shrink was performed at 50-100 degrees C, see page 8, lines 1-4 of the machine translation. 
With respect to claim 2, the reference identified the claimed temperatures employed for thermal shrinking of the tape. Regarding claim 3, the tape was oriented via the stretching step in at least the machine direction as claimed. Regarding claim 3, the orientation was performed before the wrapping step. It should be noted that the claim does NOT positively express that one performed the orientation step in the process. Regarding claim 4, the temperature that one oriented the film (stretched the same) as a property of the film and NOT a process step positively performed in the operation as claimed. It should be noted that the heating during the stretching step was performed at about 10 degrees C less than the temperature that the film was formed at and is suggestive that the stretching step be performed at 10 degrees less than the melting point of the film. Regarding claim 5, the film was stretched in the machine direction between 2-10 times its original length. Regarding claim 6, the reference taught that the adhesive coated on the tape was a pressure sensitive adhesive material. regarding claim 7, the tape which was wrapped in Figure 18 was 20 mm in width, see the paragraph bridging pages 13-14 of the translation. Regarding claim 8, the reference additionally taught half lapping the tape (50% overlapping as discussed at the paragraph bridging pages 13-14 of the translation. Regarding claim 11, the elongate item is a cable set as described therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 8-216253 (machine translation provided) in view of Canterino (US 4348438).
The applicant is referred to paragraph 5 above for a complete discussion of Japanese Patent ‘253. The reference taught that one would have heated the tape and stretched (and oriented the same) to allow for heat shrinking in the direction of initial stretching when heated (and left unrestrained). The reference appears to suggest that the heating during the orientation step is at about 10 degrees C below the melting point of the material. However, to further evidence that those skilled in the art would have known the appropriate temperature to heat the tape during stretching to orient the same, the reference to Canterino is cites. Canterino taught that the tape was heated to 70-5 degrees C below the melting point of the polymer when orienting and stretching the film in the construction of a heat shrink film, see column 3, line 50-column 4, line 6. The reference made it clear that one skilled in the art at the time the invention was made would have determined the appropriate temperature for heating during the stretching step in making a heat shrink film and the temperature would have been 5 to 70 degrees C below the melting temperature of the film as expressed by Canterino and it would have been obvious to one or ordinary skill in the art at the time the invention was made to heat within this temperature range when stretching the films of Japanese Patent 8-216253.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746